DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's amendment and response filed on 5/17/2022 has been received and entered in to the case.
	Claims 1-6 and 12 have been canceled, claims 7-11 and 21-31 have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 13-20 have been considered on the merits. All arguments have been fully considered. 

Response to Amendment
	The claim rejections under 35 USC §112 have been withdrawn due to the instant amendment. 
	The claim rejection under 35 USC §103 has been withdrawn due to the instant amendment. 
	
Election/Restrictions
This application is in condition for allowance except for the presence of claims 7-11 and 21-31 directed to inventions non-elected without traverse.  Accordingly, claims 7-11 and 21-31 have been cancelled.

Allowable Subject Matter
Claims 13-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art for the claimed invention is Munneke et al. as cited in the claim rejection in the previous OA. Munneke et al. recognize a correlation between activated innate lymphoid cells including ILC2 (i.e. activated ILC2) and a reduced susceptibility to acute GVHD. While ILC2 can be activated by IL-33, and IL-33 is used to treat GVHD according to Sharma et al., there is no suggestion in the prior art that IL-33 activated ILC2 would treat  However, none of cited reference teach a method of using IL-33 activated ILC2 for treating acute GVHD. The correlation recognized by Munneke et al. in view of Sharma et al. and Drake et al. does not provide a reasonable expectation of success in treating acute GVHD using IL-33 activated ILC2 cells. There is no prior art available to use IL-33 activated ILC2 cells for acute GVHD.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/Primary Examiner, Art Unit 1632